Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments, see pg(s). 5, filed 7/28/2022, with respect to the amended claims have been fully considered and are persuasive.  
Allowable Subject Matter
1.         Claims 1-4 and 6-20 are allowed.
2.         The following is a statement of reasons for the indication of allowable subject matter.
             Regarding claim 1, the prior art search failed to disclose an ultraviolet face shield system for reducing viral transmission comprising: 
a face shield comprising an inner surface configured for facing the face of a user and an outer surface; 
an adjustable head mount, 
at least one ultraviolet light source, and  
a first ultraviolet reflector attached to the face shield or head mount; 
wherein the ultraviolet light source is attached to the face shield or the head mount, positioned near the top of the face shield, and configured to emit ultraviolet light over the outer surface of the face shield; wherein the first ultraviolet reflector is positioned near the bottom of the face shield and protrudes outward from the face shield; wherein the first ultraviolet reflector comprises an upper surface and a lower surface wherein the upper surface of the first ultraviolet reflector faces the ultraviolet light source and is configured to reflect ultraviolet light emitted from the ultraviolet light source back towards the ultraviolet light source or away from the face shield: and wherein the ultraviolet light is capable of inactivating a virus.  

3.      The prior art search did not disclose or make obvious claim 1, with the elements of (emphasis added): a first ultraviolet reflector attached to the face shield or head mount; 
wherein the ultraviolet light source is attached to the face shield or the head mount, positioned near the top of the face shield, and configured to emit ultraviolet light over the outer surface of the face shield; wherein the first ultraviolet reflector is positioned near the bottom of the face shield and protrudes outward from the face shield; wherein the first ultraviolet reflector comprises an upper surface and a lower surface wherein the upper surface of the first ultraviolet reflector faces the ultraviolet light source and is configured to reflect ultraviolet light emitted from the ultraviolet light source back towards the ultraviolet light source or away from the face shield: and wherein the ultraviolet light is capable of inactivating a virus.  

4.      The dependent claims are allowable due to dependency upon their respective allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881